
	
		III
		109th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Wyden (for himself
			 and Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Oregon State University
		  baseball team for winning the 2006 College World Series.
	
	
		Whereas on June 26, 2006, the Oregon State University
			 baseball team won the College World Series in Omaha, Nebraska by defeating the
			 University of Georgia Bulldogs by a score of 5–3, the University of Miami
			 Hurricanes by a score of 8–1, the Rice University Owls by scores of 5–0 and
			 2–0, and the University of North Carolina Tarheels in 2 championship series
			 games by scores of 11–7 and 3–2;
		Whereas the success of the season depended on the hard
			 work, dedication, and performance of every player on the Oregon State
			 University baseball team, including Erik Ammon, Darwin Barney, Bret Bochsler,
			 Reed Brown, Dallas Buck, Brian Budrow, Mitch Canham, Bryn Card, Brett Casey,
			 Cory Ellis, Derek Engelke, Josh Forgue, Cole Gillespie, Ryan Gipson, Tyler
			 Grahm, Mark Grbavac, Kevin Gunderson, Koa Kahalehoe, Greg Keim, Jon Koller,
			 Chris Kunda, Eddie Kunz, Joey Lakowske, Greg Laybourn, Lonnie Lechelt, Mike
			 Lissman, Anton Maxwell, Jake McCormick, Shea McFeely, Jonah Nickerson, Joe
			 Paterson, Casey Priseman, Sean Rockey, Bill Rowe, Scott Santschi, Alex Sogard,
			 Dale Solomon, Michael Stutes, Rob Summers, Daniel Turpen, Geoff Wagner, and
			 John Wallace;
		Whereas numerous members of the Oregon State University
			 baseball team were recognized for their performance in the regular season in
			 the PAC–10 Conference, including Cole Gillespie, who was named PAC–10 Baseball
			 Player of the Year, Chris Kunda, who was named PAC–10 Defensive Player of the
			 Year, Darwin Barney, Dallas Buck, Cole Gillespie, Kevin Gunderson, and Jonah
			 Nickerson who were named to the first team All PAC–10 baseball team, and Mitch
			 Canham, Chris Kunda, and Shea McFeely who were named to the honorable mention
			 All PAC–10 baseball team;
		Whereas Head Coach Pat Casey was named PAC–10 Baseball
			 Coach of the Year;
		Whereas Jonah Nickerson was recognized as the Most
			 Outstanding Player of the tournament; and
		Whereas the College World Series victory of the Oregon
			 State University ended a terrific season in which the team compiled a record of
			 50–16: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Oregon State University baseball team, Head Coach Pat Casey and his coaching
			 staff, Athletic Director Bob DeCarolis, and President Edward John Ray for an
			 outstanding championship season; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the President of Oregon State University.
			
